Title: [Diary entry: 24 June 1788]
From: Washington, George
To: 

Tuesday 24th. Thermometer at 67 in the Morning—78 at Noon And 67 at Night. Wind at No. Wt. in the Morning and weather clear but about One Oclock a cloud came up and produced rain but neither hard or much of it—afterwhich it turned cool—the Wind being at N. W. Rid to all the Plantations. In the Neck—the ground being too wet to plow in the Corn ground, those & the harrow which were there, were obliged to quit and return to the Pease ground—the rest working as usual. About 10 Oclock the Hoe people finished weeding & transplanting Carrots,

and all (except Ben who was left to Sow Pease, as the ground could be prepared—Lydia for the purpose of Milking, & Will because he was unable to walk and all 3 to weed the Pease in hills) came to the New ground at the Mansn. House. At Muddy hole, the Hoes were in the New grd. and the Plows at French’s. At Dogue run all the Plows (the two being returned from Frenchs) were plowing the Corn and the Hoes weeding it. At Frenchs the same work as yesterday—but a plow was ordered to open furrows for Potatoes & the People to go about Planting of them tomorrow. At the Ferry—One Plow opening furrows for Potatoes—the others weeding Corn. The Hoe people planting Potatoes after an Interval, occasioned by the continual rains and very wet ground of 16 days. Began, yesterday, to set another Brick Kiln.